Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 55-74 are rejected under 35 U.S.C. 103 as being unpatentable over Gieloff et al (US 5,562,450) in view of Boyce et al (US 6,696,073) in view of Garigapati et al (US 2011/0277931).
	Gieloff et al disclose a method of implanting a custom shaped dental implant (note e.g. column 3, lines 5-30) in a tooth socket wherein “the connective tissue which naturally occurs there has to be removed by being scraped out or curetted” before implantation (column 1, lines 40-45).   Gieloff et al does not disclose the use of bone/dental cement for securing the implant in position.  Boyce et al, however for a similar method of implanting a custom shaped dental implant 181 into a tooth socket 182  teaches that it is desirable to secure the implant 181 into position with a flowable dental cement 191 which on solidifying secures the implant “firmly in position” (see Figures 18-20 and column 21, lines 28-55).  To have secured the Gieloff et al dental implant firmly in position with a dental cement as taught by Boyce et al would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  In regard to the particular dental/bone cement used, Garigapati et al teaches that at least the bone cement “Formula (I)” is known in the art (see paragraph [0010]) and that the cement composition has capacity to “enhance fixation” of a prosthesis to a bone and may be used to “support new bone growth for dental socket[s]” (see paragraph [0021]).   To have used the enhanced bone growth cement of Garigapati et al for the bone cement of Gieloff et al/Boyce et al for an enhanced fixation would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.   In regard to claim 59, a common tooth root falls within the range claimed.  In regard to claim 42-45, the adhesive is capable of filing a gap within the range of widths claimed.   In regard to claim 60, dental implants typically have and opening for securing the prosthetic tooth to the implant.  In regard to claims 65-67, the claimed variation in thickness of the adhesive depends upon the size of the tooth socket compared to the size of the implanted object with the .1-3.0 mm range all reasonably being with a range one of ordinary skill in the art would expect in practicing the Gieloff et al/Boyce et al invention.     In regard to claim 68, it would have been obvious for the surgeon implanting the implant to use a pair of forceps to contact the Gieloff et al/Boyce et al implant and guide it into position.  In regard to claim 69, note column 2, line 7 of Gieloff et al (i.e. a laser scan is an optical scan).  In regard to claim 70, the milling of the Gieloff et al from conventional dental impant materials would have been obvious to one of ordinary skill in the art.  In regard to claim 72, note paragraph [0017] of Garigapati et al (tetracalcium phosphate (TTCP)).  In regard to claim 73, it would have been obvious to one of ordinary skill in the art to have constructed the Woodward implant to withstand normal chewing forces.

Applicant’s Response
In response to the Office Action of 12/24/2021 applicant presented claims directed to a method of implanting an object in the tooth socket of a patient which included the step of preparing the tooth socket by substantially removing the periodontal ligament before implanting the implant and argues that Woodward (US 2012/0070802), Garigapati (US 2011/0277931) and Kroder (US 3,628,248) of the earlier Office Action fail to disclose the step.  The examiner is in agreement, however, in an updated to search focusing on the new limitation prior art to Gieloff et al was found teaching the method step as applied above. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712